 1 HARMEET K. DHILLON (SBN: 207873)
   harmeet@dhillonlaw.com
 2
   KRISTA L. BAUGHMAN (SBN: 264600)
 3 kbaughman@dhillonlaw.com
   GREGORY R. MICHAEL (SBN: 306814)
 4 gmichael@dhillonlaw.com
   DHILLON LAW GROUP INC.
 5
   177 Post Street, Suite 700
 6 San Francisco, California 94108
   Telephone: (415) 433-1700
 7 Facsimile: (415) 520-6593
 8
     Mariah Gondeiro, Cal Bar No. 323683
 9   Email: mgondeiro@freedomfoundation.com
     Karin Sweigart, Cal Bar No. 247462
10   Email: ksweigart@freedomfoundation.com
11   FREEDOM FOUNDATION
     PO Box 552
12   Olympia, WA 98507
     Telephone: (360) 956-3482
13   Facsimile: (360) 352-1874
14
15 Counsel for Plaintiffs and the Proposed Class and
   Subclass
16
17                              UNITED STATES DISTRICT COURT
18                          NORTHERN DISTRICT OF CALIFORNIA
19
      BETHANY MENDEZ, et al.,                          Case Number: 4:19-cv-1290-YGR
20
                  Plaintiffs,                          [PROPOSED] JUDGMENT
21
22                v.

23    CALIFORNIA TEACHERS
      ASSOCIATION, et al.,
24
25                Defendants.

26
27
28


                                                   1
     [Proposed] Judgment                                  Case Number: 4:19-cv-1290-YGR
 1
 2           IT IS ORDERED AND ADJUDGED that in accordance with the Court’s January 16, 2020,
 3   Order Granting Motions to Dismiss (Dkt. 107) and the Court’s January 28, 2020, Order Granting
 4   Stipulation (Dkt. 109), judgment is hereby entered in this case in favor of all Defendants and against
 5   all Plaintiffs.
 6
 7
 8   Date:    February 3, 2020
 9
10
                                                     By:
11                                                          Hon. Yvonne Gonzalez Rogers
12                                                          Judge, United States District Court

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
     [Proposed] Judgment                                           Case Number: 4:19-cv-1290-YGR
